                         IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA



MEILING SERRANO AND EDDIE PINNIX,                       Case No.: 3:20-cv-00462-FDW-DSC

               Plaintiffs,                              ORDER GOVERNING PRODUCTION
                                                        OF DOCUMENTS AND
vs.                                                     ELECTRONICALLY STORED
                                                        INFORMATION
PFIZER INC., PHARMACIA LLC f/k/a/
PHARMACIA CORPORATION, PARKE,
DAVIS & COMPANY LLC as successor-in-
interest of PARKE, DAVIS & COMPANY,
and WARNER-LAMBERT COMPANY LLC
f/k/a WARNER-LAMBERT COMPANY,
               Defendants.


                                                ORDER


       The Court has reviewed the Parties’ Proposed Joint Order Governing Production of

Documents and Electronically Stored Information. For good cause shown, IT IS ORDERED as

follows:
                                    I. GENERAL PROTOCOLS

       Nothing in this Stipulation Governing Production of Documents and Electronically Stored

Information (“Protocol”) alters a party’s rights, obligations, and responsibilities under the applicable
provisions of the Federal Rules of Civil Procedure, the United States District Court for the Western

District of North Carolina’s Local Rules, or any other applicable rules, orders, or decisional

authority, nor does anything in this Protocol impose additional burdens beyond those imposed by

the Federal Rules of Civil Procedure, the United States District Court for the Western District of

North Carolina’s Local Rules, or any other applicable rules, orders, or decisional authority. The

Parties reserve all objections under these authorities for matters relating to the production of data

that are not specifically addressed in this Protocol.



                                                  1
  Case                ORDER GOVERNING
           3:20-cv-00462-FDW-DSC      PRODUCTION
                                   Document      OF DOCUMENTS
                                             31 Filed 01/13/21 AND
                                                                Page                1 of 12
                           ELECTRONICALLY STORED INFORMATION
       A.      Litigation Holds and Preservation. If, during its document collection efforts, a

party learns that responsive Electronically Stored Information (“ESI”) that once existed was lost,

destroyed, or is no longer retrievable, the producing party shall explain, to the extent that the

information is reasonably available, where and when the ESI was last retrievable in its original

format. Parties shall not be obligated under this Agreement to produce deleted ESI lost as a result

of the routine, good-faith operation of an ESI system prior to the date a litigation hold was actually,

or was required to be, put into effect, whichever first occurs. No Party shall be required to modify

or suspend procedures, including rotation of backup media, used in the normal course of business to

back up data and systems for disaster recovery purposes. In addition, Appendix 1 lists the types of

ESI that need not be preserved or collected absent good cause shown by the requesting party.

       B.      Identification and Search Terms. The Parties will meet and confer to discuss the

following in an effort to identify relevant documents to be reviewed during the discovery process:

search term identification, file-type identification, de-duplication of documents, and date restrictions.

In the event of a dispute, the Parties must meet and confer to discuss any issues or concerns

surrounding applicable search terms or identification within fourteen days of any party’s request for
such conference. The fact that a document may have been retrieved by application of the agreed

upon search terms shall not prevent any party from withholding from production such document for

lack of responsiveness or privilege. In the event that any party determines in good faith, after
attempting to use the agreed search terms, that its use of any of those search terms is unreasonably

burdensome and inefficient, then it shall meet and confer with the party that propounded the

document request to which it is responding. The requesting party shall negotiate in good faith to

modify the agreed search terms. In the absence of a mutually acceptable agreement to modify the

agreed search terms, the producing party may apply to the court to modify the terms of this Protocol.

       C.      Custodians and Data Repositories. The Parties may identify hard-copy documents

or ESI: (a) by identifying and selecting custodians most likely to possess relevant documents; and

(b) by applying the agreed upon search terms to those custodians' data sources; and/or (c) by

identifying and selecting non-custodial data repositories likely to possess relevant documents. Each

producing party may, at its election, review hard-copy documents or ESI that contains any agreed
                                                2
                  ORDER GOVERNING
  Case 3:20-cv-00462-FDW-DSC      PRODUCTION
                               Document      OF DOCUMENTS
                                        31 Filed  01/13/21 AND
                                                            Page 2 of 12
                              ELECTRONICALLY STORED INFORMATION
upon search terms for responsiveness and privilege prior to production to the receiving party. Each

party will be primarily responsible for identifying custodians, custodial data sources, and other data

repositories which contain discoverable documents in its possession.

       D.      Bates Numbering. All images must be assigned a Bates number that: (1) must be

unique across the entire document production; (2) must maintain a constant length (zero/0-padded)

across the entire production; (3) must contain no special characters or embedded spaces; (4) must be

sequential within a given document; (5) must not obscure any part of the underlying image; (6) must,

to the extent possible, be oriented in the same manner as the majority of the text on the page.

       E.      Replacements. Any documents that are replaced in later productions shall be clearly

designated as such, by appending an “R” to the production suffix. The producing party will identify

all “R” documents in the production letter. When a party produces a replacement production

indicated by “R,” the receiving party must discard or return to the producing party all copies,

including working copies, of the original, replaced image.

       F.      Confidentiality Designations. The producing party must brand any confidentiality

or similar designation in a corner of the TIFF images pursuant to the protective order entered in this
case. Those designations must be in a consistent font type and size and must not obscure any part

of the underlying image or Bates number. Matters pertaining to a party's assertion of confidentiality

and related issues are addressed more fully in the Protective Order governing confidentiality of
discovery materials.

       G.      Redactions. Any producing party may use redactions to protect attorney-client or

attorney work product privileges or protected patient health information or other personal

information. When a document is partially privileged, the document will be produced in TIFF image

with the privileged portions redacted. No native ESI items will be produced for redacted items,

except when producing redacted TIFF images is not technically reasonable. The TIFF image for a

document produced in redacted form will be a label identifying the redacted area of the document.

For redacted items which were originally ESI, unaffected, non-privileged metadata fields will be

provided. Neither party is entitled to redact information from a responsive document on the basis of

relevance. The fact that a party produces a document without redactions shall not constitute an
                                              3
                  ORDER GOVERNING
  Case 3:20-cv-00462-FDW-DSC      PRODUCTION
                               Document      OF DOCUMENTS
                                        31 Filed  01/13/21 AND
                                                            Page 3 of 12
                             ELECTRONICALLY STORED INFORMATION
admission or concession that all portions of the document are relevant to claims or defenses in the

action.

          H.       Attachments and Parent/Child Relationships. The parent-child relationships (the

association between an attachment and its parent document) must be preserved. Non-relevant

attachments may be excluded from production.            All non-relevant attachments excluded from

production should be produced as a slip sheet or placeholder.

          I.       Privilege Logs. For documents entirely withheld from production pursuant to a claim

of attorney-client privilege, work product protection, or other applicable privilege or immunity, the

designating party shall produce one or more privilege logs in Excel or a similar electronic form that

allows text searching and organization of data. Privilege logs will be produced on a rolling basis

within ninety days following the production of the documents from which the privileged documents

are withheld. The log will contain the following information for each item not produced for reasons

of privilege, to the extent providing this information will not destroy the privilege: (1) the name(s)

of the person(s) who created and received the document or a copy of it; (2) the date on which the

document was sent and/or last modified; (3) a description of the nature of the document sufficient to
enable the receiving party to assess the applicability of the privilege or protection; and (4)

privilege(s) claimed. For a chain of privileged emails, the Producing Party need include only one

entry on the privilege log for the entire email chain and need not log each email contained in the
chain separately so long as that entry is the most inclusive email in the chain. The Producing Party

is not required to include in its privilege logs (1) privileged communications with outside counsel

whose representation is relevant to the subject matter of this lawsuit, or (2) partially-privileged

documents that have been redacted and produced, provided the reason for the redaction (e.g.,

attorney-client privilege and work product) appears on the redaction label and in the produced

metadata field, PRIVILEGE REASON.

          J.       Database Load Files/Cross-Reference Files. Documents must be provided with (1)

a delimited metadata file (.dat or .txt); and (2) an image load file (.1fp, .opt, or .dii) as detailed in

Appendix 2.


                                                   4
  Case                    ORDER GOVERNING
               3:20-cv-00462-FDW-DSC      PRODUCTION
                                       Document      OF DOCUMENTS
                                                 31 Filed 01/13/21 AND
                                                                    Page             4 of 12
                               ELECTRONICALLY STORED INFORMATION
         K.    File Size Limitation/Non-Standard Files. To the extent necessary or practical, the

format of production of unusually large files and non-standard electronic files, large oversized

documents (e.g. blueprints) etc., will be discussed before production to determine the optimal

production format.

         L.    Inadvertently Disclosed Information. In discovery in this lawsuit, the Parties have

agreed that they do not intend to disclose information subject to a claim of attorney-client privilege

or attorney work product protection. If, nevertheless, a party (the “Disclosing Party”) inadvertently

discloses such privileged or work product information (“Inadvertently Disclosed Information”) to

another party (the “Receiving Party”), such disclosure shall not constitute or be deemed a waiver or

forfeiture of any claim of attorney-client privilege or work product protection that the Disclosing

Party would otherwise be entitled to assert with respect to the Inadvertently Disclosed Information

and its subject matter. If a Disclosing Party notifies the Receiving Party of Inadvertently Disclosed

Information, the Receiving Party shall return or destroy, within fifteen business days, all copies of

such information and upon written request provide a certification of counsel that all such

Inadvertently Disclosed Information has been returned or destroyed. After a Disclosing Party
provides written notice of inadvertent production, a Receiving Party shall not copy, distribute, or

otherwise use in any manner the disputed documents or information, and shall notify all persons to

whom the Receiving Party has disseminated a copy of the documents or information that the
documents or information are subject to this Stipulation and may not be copied, distributed, or

otherwise used pending further notice from the Court. Should any motion be filed challenging the

protected nature of Privileged or Protected Information or Documents, the moving party shall not

assert in support of such motion the fact or circumstances of the disclosure, whether mistaken,

inadvertent or otherwise. This section and its subparts shall be interpreted to provide the maximum

protection allowed by Federal Rule of Evidence 502 or the state equivalent and shall be enforceable

and granted full faith and credit in all other state and federal proceedings by 28 U.S. Code § 1738.

In the event of any conflict of law, the law that is most protective of privilege and work product shall

apply.


                                                  5
  Case               ORDER GOVERNING
          3:20-cv-00462-FDW-DSC      PRODUCTION
                                  Document      OF DOCUMENTS
                                            31 Filed 01/13/21 AND
                                                               Page                 5 of 12
                          ELECTRONICALLY STORED INFORMATION
        M.      Encrypted or Corrupt Files. The producing party will take reasonable steps, prior

to production, to unencrypt or restore any discoverable ESI that is encrypted (e.g., password

protected) or corrupt, and will produce relevant, non-privileged documents that can be reasonably

unencrypted or restored.

        N.      Production Rules. The producing party shall produce Documents as they exist in

the ordinary course of business and therefore shall not be required to organize or label productions

to correspond to specific discovery requests. Any Custodial Files or Non-Custodial Document

Sources (collectively “Sources”) will be produced in the reasonably usable and searchable format as

set forth herein.

        O.      Production Media. The Parties agree that each will provide productions on the most

appropriate media (e.g. CD, DVD, hard drive) or method (e.g. secure FTP) taking into account the

type of data to be transferred, the volume of such data, and each party's system requirements.

Information that shall be identified on the face of the Production Media shall include: (1) the

production date, and (2) the confidentiality notation required by the Protective Order entered in this

case if the Media contains Confidential Information. The face of the Production Media shall also
indicate the Bates Number range(s) of the Documents contained in the Production Media.

        P.      Resolution of Production Issues.       Documents that cannot be read because of

imaging or formatting problems shall be promptly identified by the Receiving Party. The Parties
shall meet and confer to attempt to resolve problem(s), to the extent the problem(s) are within the

Parties' control.

      II.           PRODUCTION OF ELECTRONICALLY STORED INFORMATION

        A.      General. The procedures and protocols set forth in this Protocol shall govern the

production of Electronically Stored Information (“ESI”) in this matter, unless the Parties agree in

writing to change them or they are changed by the Court at the request of a party. To the extent that

third parties may produce documents in this case, the Parties agree to request that such third parties

adopt this Agreement.




                                                 6
  Case                 ORDER GOVERNING
            3:20-cv-00462-FDW-DSC      PRODUCTION
                                    Document      OF DOCUMENTS
                                              31 Filed 01/13/21 AND
                                                                 Page              6 of 12
                            ELECTRONICALLY STORED INFORMATION
       B.      Avoidance of Duplicate Production. Among responsive files that any party may

produce in this action or may list on a required privilege log, the party may take reasonable steps to

de-duplicate ESI.

       C.      Metadata Fields and Processing. Each of the metadata and index fields set forth in

Appendix 3 that can be reasonably extracted from a document will be produced for that document.

If any party becomes aware of a problem extracting metadata or any other problem with the metadata

fields or processing, the party who becomes aware of the problem must notify the other party and

meet and confer with the other party to arrive at a mutually acceptable resolution to the issue. The

Parties are not obligated to populate manually any of the fields in Appendix 3 if such fields cannot

be extracted from a document.

       D.      Native File Productions. Any native files that are produced must be produced with

the applicable metadata fields set forth in Appendix 3. The parties will produce all Microsoft Excel

and any audio or video files as native files, unless redacted. If a spreadsheet requires redactions it

can be produced as a TIFF image with all rows and columns expanded and capable of being viewed

within the TIFF image along with the extracted text and relevant Metadata identified in for the entire
spreadsheet. If a redaction in a spreadsheet causes a change in a formula or calculation, this will be

indicated by the producing party at the time of production. If production in native format is necessary

to decipher the meaning, context, or content of a document produced in TIFF, the producing party
will honor reasonable requests made in good faith for either the production of the original document

for inspection and copying or production of the document in native format. Any document produced

in native format will have a corresponding place holder TIFF image for these records bearing the

legend “Document Produced Natively.”

       E.      TIFFs. Single page group IV compression TIFF images will be provided using at

least 300 DPI print setting. Each image must have a unique file name, which is the Bates number of

the image. The producing party will make reasonable efforts to produce these TIFF images

consistent with the appearance of the documents as kept in the ordinary course of business and will

make reasonable efforts not to split or divide documents into multiple page TIFF images for the

purposes of production where those documents are not maintained in a single page format. The TIFF
                                              7
                  ORDER GOVERNING
  Case 3:20-cv-00462-FDW-DSC      PRODUCTION
                               Document      OF DOCUMENTS
                                        31 Filed  01/13/21 AND
                                                            Page 7 of 12
                              ELECTRONICALLY STORED INFORMATION
image will include, when feasible and as applicable to the underlying ESI, visible and legible images

of comments and hidden text contained within the native document. To the extent possible,

applicable images of PowerPoints and Word documents will be produced as they are kept in the

ordinary course of business and will include any tracked changes and notes.

         F.    Embedded Objects. Embedded objects will be extracted as separate documents and

treated like attachments to the document.

         G.    Compressed Files. Compressed file types will be decompressed in a reiterative

manner to ensure that a zip within a zip is decompressed into the lowest possible compression

resulting in individual folders and/or files.

         H.    Text Files. For each document, a single UTF-8 encoded text file will be provided

along with the image files and metadata. The text file name will be the same as the Bates number of

the first page of the document to which it corresponds. File names must not have any special

characters or embedded spaces. Electronic text must be extracted directly from the native electronic

file unless the document was redacted, an image file, or any other native electronic file that does not

contain text to extract (e.g. non-searchable PDFs). In these instances, a text file will be created using
OCR and will be produced in lieu of extracted text. Except in the case of redacted documents, the

receiving party will not be required to rely upon a less accurate version of the text than the producing

party.
         I.    Structured Data. In instances in which ESI in commercial or proprietary database

format can be produced in an already existing and reasonably available report form, the Parties must

produce the information in such a report form, in the reasonably usable TIFF-image format described

above. If an existing report form is not reasonably available, then the Parties will meet and confer

to find a mutually agreeable report form.

               III.        PRODUCTION OF HARD-COPY INFORMATION

         A.    Hard-Copy Documents. The Parties may produce hard-copy documents either in

their hard-copy form or as scanned images. Documents are to be produced as they are kept in the

ordinary course of business. The following sub-paragraphs apply to hard-copy documents produced

as scanned images. Each hard-copy document must be scanned as black and white, single page,
                                          8
                  ORDER GOVERNING
  Case 3:20-cv-00462-FDW-DSC      PRODUCTION
                               Document      OF DOCUMENTS
                                        31 Filed  01/13/21 AND
                                                            Page 8 of 12
                               ELECTRONICALLY STORED INFORMATION
Group IV compression TIFF images using a print setting of at least three hundred dots per inch (DPI)

with corresponding OCR text in document level .TXT format and standard load files which can be

used with commercially available litigation software packages. Each image must have a unique file

name, which is the Bates number of the image. To the extent technically available, original

document orientation must be maintained (i.e., portrait to portrait and landscape to landscape). The

Parties will accommodate reasonable requests for production of specific images in color.

       B.       Index Fields. For each hard-copy document, the following information must be

produced and provided in the data load file at the same time that the TIFF images and the Optical

Character Recognition (OCR) acquired text files are produced. Each index field must be labeled as

listed below.

                (i)     BegBates,

                (ii)    EndBates,

                (iii)   BegAttach,

                (iv)    EndAttach,

                (v)     PageCount
                (vi)    Confidentiality, and

                (vii)   Custodian Name, to the extent available.

       The Parties will meet and confer to discuss whether objective coding information for hard-
copy documents should be exchanged.

       C.       Unitizing of Documents. Distinct documents must not be merged into a single

record, and single documents will not be split into multiple records (i.e. hard-copy documents should

be logically unitized). In the case of an organized compilation of separate documents — for example,

a binder containing several separate documents behind numbered tabs — the document behind each

tab should be scanned separately. The Parties will make their best efforts to unitize documents.
                                                     Signed: January 13, 2021
SO ORDERED.




                                                 9
  Case              ORDER GOVERNING
         3:20-cv-00462-FDW-DSC      PRODUCTION
                                 Document      OF DOCUMENTS
                                           31 Filed 01/13/21 AND
                                                              Page                9 of 12
                         ELECTRONICALLY STORED INFORMATION
  APPENDIX 1: TYPES OF ESI THAT NEED NOT BE PRESERVED OR COLLECTED

       There is no need for the parties to preserve or collect ESI from the following sources absent

good cause shown by the requesting party:

       I.      ESI deleted as a result of the routine, good-faith operation of an ESI system;

       II.     Backup data files maintained in the normal course of business for purposes of disaster

recovery;

       III.    Unallocated, slack space, deleted data, file fragments, or other data accessible by use

of computer forensics;

       IV.     Random access memory (RAM), temporary files, or other ephemeral data;

       V.      On-line access data such as (without limitation) temporary internet files, history files,

cache files, and cookies;

       VI.     Data in metadata fields frequently updated automatically as part of the usual operation

of a software application, such as last-opened or last-printed dates;

       VII.    Legacy data from systems or software applications no longer in use when such data

cannot be read or interpreted by systems or software applications currently in use;
       VIII.   Structural files not material to individual file contents (e.g., .CSS, .XSL, .XML,

.DTD, etc.).

       IX.     Operating system files, executable files, network, server, software application or
system logs; and

       X.      Files on the NIST list.

       XI.     Telephone voice messages unless they are transcribed in the ordinary course of

business;

       XII.    Text and Instant messages that are not regularly stored or saved on a server;

       XIII. Cellular telephones (including smart phones);
Personal computers and personal e-mail not regularly used for business activities.




                                                 10
  Case               ORDER GOVERNING
         3:20-cv-00462-FDW-DSC       PRODUCTION
                                  Document      OF DOCUMENTS
                                           31 Filed 01/13/21 AND
                                                             Page                   10 of 12
                          ELECTRONICALLY STORED INFORMATION
                                APPENDIX 2: FILE FORMATS

Image Load Files

               Every document referenced in a production image load file must have all

corresponding images, text and metadata.

       The name of the image load file must mirror the name of the delivery volume and should

have a .LFP, .OPT, or .DII extension.

       The volume names must be reasonably consecutive (e.g. ABC001, ABC002...).

       The load file must contain one line per image.

       Every image in the delivery volume must be contained in the image load file.

       The image key must be named the same as the Bates number of the image.

       Load files must not span across media.

Metadata Load Files

       The metadata load file must use the following delimiters:

               Column delimiter: ASCII 020

               Text qualifier: ASCII 254
               New line: ASCII 174

       Data for documents must be produced in only one data load file throughout the productions,

unless that document is noted as being a replacement document.
       The first record must contain the field names in the order of the data set forth in Appendix 3.

All data/time fields must be produced in “YYYYMMDD HH:MM AM/PM (GMT)” format. A

carriage-return line-feed must be used to indicate the start of the next document.

       Load files must not span across media.

       The name of the metadata load file must mirror the name of the delivery volume, and must

have a .DAT extension.
        The volume names must be reasonably consecutive (e.g. ABC001, ABC002...).




                                                11
 Case               ORDER GOVERNING
        3:20-cv-00462-FDW-DSC       PRODUCTION
                                 Document      OF DOCUMENTS
                                          31 Filed 01/13/21 AND
                                                            Page                     11 of 12
                         ELECTRONICALLY STORED INFORMATION
                       APPENDIX 3: METADATA FIELDS



          FIELD            FORMAT                                DESCRIPTION

         BEGDOC         Fixed-Length            Beginning Bates number
                        Text
 ENDDOC                 Fixed-Length            Ending Bates number
                        Text
 BEGATTACH              Fixed-Length            Beginning of family range, first number of
                        Text                    first family member
 ENDATTACH              Fixed-Length            End of family range, last number of last
                        Text                    family member
 CUSTODIAN              Multiple Choice         Custodian name
 DATE_CREATION          Date (date:time)        Creation Date File System
 DATESENT               Date (date:time)        Sent Date for email
 DATELASTMOD            Date (date:time)        Last Modified File System
 FILEEXT                Fixed-Length            File Extension
                        Text
 FILENAME               Fixed-Length            File Name (efiles)
                        Text
 HASHVALUE              Fixed-Length            MD5Hash (or CONTROL_ID for scanned
                        Text                    paper)
 FILEPATH               Fixed-Length            PSIfield: [Relativity_Path]
                        Text
 BCC                    Long Text               BCC Recipient Combined
 CC                     Long Text               CC Recipient Combined
 FROM                   Fixed-Length            Sender Combined
                        Text
 SUBJECT                Fixed-Length            Subject
                        Text
 TO                     Long Text               Recipient Combined
 PAGECOUNT              Whole Number            Page count
 CONFIDENTIALITY        Fixed-Length            Confidentiality
                        Text
 PRIVILEGE_REASON       Multiple Choice         Privilege reason for redacted documents




                                           12
Case               ORDER GOVERNING
       3:20-cv-00462-FDW-DSC       PRODUCTION
                                Document      OF DOCUMENTS
                                         31 Filed 01/13/21 AND
                                                           Page               12 of 12
                        ELECTRONICALLY STORED INFORMATION
